DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kalish et al (US 2012/0284625), in view of Pribula (US 2015/0318020) and further in view of Sako et al (US 2014/0112534).  
For claim 1, Kalish et al teach a method for generating a video, comprising: 
acquiring a profile of a video template, the profile being configured to describe one or more reference materials of the video template (e.g. figure 2, video template 216, figure 4, step 412, paragraph 34);
scenes appearing at the master video movie, where each scene script can be manipulated and each object can be altered or replaced…”, paragraph 36: “The master video is parsed 412 into video scenes, analyzing each scene script scenario to extract a scenario script of the scene and objects appearing in it. The created video template is divided into scenes, each scene including one scenario script and respective multimedia objects”); 
acquiring a target material (e.g. paragraph 34, “…replace or alter multimedia objects appearing at each scene”, figure 2, “Input of objects and control parameters”); 
acquiring at least one replaced reference material by replacing at least one of the one or more reference materials with the target material (e.g. paragraph 34, “…replace or alter multimedia objects appearing at each scene”, figure 2, “Input of objects and control parameters”); and 
10generating a target video with the animated special effect by rendering the replaced reference material based on the profile (e.g. figure 2, “Variation video”).
Kalish et al do not further disclose an animated special effect corresponding 5to each of the one or more reference materials, wherein the animated special effect corresponding to the replaced reference material is consistent with the animated special effect corresponding to the reference material before being replaced. 
Pribula teach an animated special effect corresponding 5to each of the one or more reference materials (e.g. paragraph 52: “When a shot reaches the duration specified by a template, animations could be displayed on the UI to encourage the user 
Kalish et al and Pribula do not further specify wherein the animated special effect corresponding to the replaced reference material is consistent with the animated special effect corresponding to the reference material before being replaced. Sako et al teach specify wherein the animated special effect corresponding to the replaced reference material is consistent with the animated special effect corresponding to the reference material before being replaced (e.g. abstract, figure 5, paragraph 57: “The pieces of the natural face image data 131 are classified for each human attribute as illustrated in FIG. 5, and the face image replacement unit 18 extracts a natural face image 34 satisfying all of the human attributes of the person 4 including ‘nation A,’, ‘female,’ and ‘adult’”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sako et al into the teaching of Kalish et al and Pribula to convert a face image to protect privacy of a person without causing a feeling of discomfort (e.g. paragraph 6, Sako et al).
Claims 6 and 11 are rejected for the same reasons as discussed in claim 1 above, wherein paragraph 9 of Kalish et al disclose “animation software tool”. 
Claim 2 is rejected for the same reasons as discussed in claim 1 above, wherein Pribula teaches acquiring a predetermined display duration of each of the at least one 
Clams 7 and 12 are also rejected for the same reasons as discussed in claim 2 above. 
For claims 3, 8 and 13, Kalish et al teach rendering the replaced reference material 25based on the profile comprises: rendering the replaced reference material in a reference order based on the profile (e.g. paragraph 41, “…creating a new variant video movie…based on a template video pre-define playing rules. The playing rule may include integration rules or selection rules defining the order and pattern of combining the multimedia objects”). 
Claims 4, 9 and 14 are rejected for the same reasons as discussed in claim 3 above, wherein Pribula also teach each of the at least one replaced reference material corresponds to a time point in a timeline of the video template, and before rendering 30the replaced reference material in the reference order, the method further comprises: 25SGIP012.021AUS determining the reference order based on an order of time points (e.g. figure 8 shows Shot 1, Shot 2, Slow motion shot 3… has a “time order” within the “Video montage 
Claims 5, 10 and 15 are rejected for the same reasons as discussed in claim 3 above, wherein Pribula also teach calling an open graphics library based on the profile, the open graphics library comprising a plurality of reference functions; and calling a reference function provided by the open graphics library in the reference order, and executing the called reference function to restore the animated special effect on the replaced reference materal (e.g. figure 8, paragraphs 71-72, “a typical video curator could generate a new video with a client interface”). 
Claim 16 is rejected for the same reasons as discussed in claim 1 above, wherein Sako et al also teach displaying, after acquiring the one or more reference materials based on the profile, names of the animated special effects corresponding to each of the one or more reference material (e.g. figure 5, nation A, female, and adult). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484